Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,5,6,7,8,12,13,14,15,16  are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0197137 ( hereinafter High) in view of US 2015/0073925 (hereinafter Renfroe).
Claim 1 – 
A physical distribution management system comprising: a mobile object that delivers a commodity; (High [0011] products delivered from stocking facilitiy via unmanned delivery vehicle) 
and an information processing device that cooperates with the mobile object via a network, (High, [0012] system includes computing device in communication with electronic database including a processor-based control circuit configured to obtain inventory management data from sensors associated with unmanned delivery vehicles)
 wherein the mobile object includes a mobile-object storage unit configured to store first management information including a volume of stock of the commodity (High, [0012] inventory management data includes on hand inventory), 
and a mobile-object control unit, wherein the information processing device includes a management storage unit configured to store second management information including demand prediction information of the commodity (High [0018], electronic database includes customer demand forecast data associated with the products),
 and wherein the mobile-object control unit is configured to perform: setting a price for provision when the commodity is provided based on the first management information and the second management information acquired from the information processing device; (High, [0030] based on data obtained from electronic database, (see [0017]-[0018] indicating inventory and demand data stored in electronic database), control circuit of central computing device is programmed to determine a cost of delivery of product to customer). 
High does not teach; however Renfroe teaches correcting the price for provision based on at least one of a degree of demand for the commodity in customers and the volume of stock of the commodity. (Renfroe [0093] data is used to adjust price based on supply and demand. For example, 
It would have been obvious to one of ordinary skill in the art to combine the teaching of correcting price for provision of an item based on degree of demand and volume of stock of commodity of Renfroe to the teaching of a physical distribution system of High as the technique of Renfroe improves the system of High by maximizing profits. (Renfroe, [0093]).
Claim 5 
The combination of High and Renfroe teach the limitations of claim 1. High further teaches: wherein a management control unit of the information processing device is configured to acquire information indicating a degree of demand for the commodity and to update the second management information. (High [0018], [0054])
Claim 6 
The combination of High and Renfroe teach the limitations of claim 1. High further teaches: wherein the mobile object control unit is configured to acquire information on stock of the commodity and to update the first management information. (High, [0013][0017][0030][0039] [0042][0053] [0057]-[0059])
Claim 7 – See relevant rejection of claim 1. High further teaches notifying the mobile object of the customer to which the commodity is provided at the corrected price for provision. (High, [0012] describing transmitting an electronic notification to the unmanned delivery vehicle indicating a delivery address of the customer.) 
Claim 8 
High teaches: 
setting a price for provision when the commodity is provided based on first management information including a volume of stock of the commodity acquired from the mobile object and second management information including demand prediction information of the commodity;  (High, [0030] based on data obtained from electronic database, (see [0017]-[0018] indicating inventory and demand data stored in electronic database), control circuit of central computing device is programmed to determine a cost of delivery of product to customer).
and notifying the mobile object of the customer to which the commodity is provided at the corrected price for provision. (High, [0012] describing transmitting an electronic notification to the unmanned delivery vehicle indicating a delivery address of the customer.)
Renfroe teaches correcting the price for provision based on at least one of a degree of demand for the commodity in customers and the volume of stock of the commodity; . (Renfroe [0093] data is used to adjust price based on supply and demand. For example, supply is low and demand is substantially constant leads to automatically increasing price. External conditions data is used to predict supply and demand of items and adjust price.) 
See rationale to combine High and Renfroe provided with respect to claim 1. 
Claim 12- See relevant rejection of claim 5. 
Claim 13 – See relevant rejection of claim 6. 
Claim 14—See relevant rejection of claim 1. 
Claim 15 – 
High teaches: mobile object comprising a mobile-object control unit configured to perform: acquiring a price for provision from the information processing device when a commodity is provided (High, [0030] based on data obtained from electronic database, (see [0017]-[0018] 
High does not teach: however Renfroe teaches: correcting the price for provision based on at least one of a degree of demand for the commodity in customers and a volume of stock of the commodity. (Renfroe [0093] data is used to adjust price based on supply and demand. For example, supply is low and demand is substantially constant leads to automatically increasing price. External conditions data is used to predict supply and demand of items and adjust price.) 
See rationale to combine High and Renfroe provided with respect to claim 1. 
Claim 16 –
High teaches: A physical distribution management method which is cooperatively performed by a mobile object that delivers a commodity (High, [0011]) and an information processing device that cooperates with the mobile object via a network, (High, [0012]), 
the physical distribution management method comprising: 
setting a price for provision when the commodity is provided based on first management information including a volume of stock of the commodity acquired from the mobile object and second management information including demand prediction information of the commodity;  (High, [0030] based on data obtained from electronic database, (see [0017]-[0018] indicating inventory and demand data stored in electronic database), control circuit of central computing device is programmed to determine a cost of delivery of product to customer).
High does not teach: however Renfroe teaches:
adjusting the set price for provision and an order of providing the commodity based on at least one of a degree of demand for the commodity in customers and the volume of stock of the commodity.  (Renfroe [0093] data is used to adjust price based on supply and demand. For 
See rationale to combine provided with respect to claim 1. 

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of High and Renfroe further in view of USPS, Mailing and Shipping Services, Nov. 18. 2014 (hereinafter USPS).
Claim 2
The combination of High and Renfroe teach all of the limitations of claim 1. The combination does not teach; however USPS teaches the well-known technique of setting the price for provision to be higher for a customer for which a delivery time of the commodity is shorter. USPS teaches setting the price for provision to be higher for a customer for which a delivery time is overnight to be $13.09, while setting the price for provision to be higher for a customer for which a delivery time is 1 – 3 business days to be $5.05.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have set the price for provision to be higher for a customer for which a delivery time is shorter as in the technique of USPS in the system of High. As in USPS, it is within the capabilities of one of ordinary skill in the art to set the price for provision to a customer for which a delivery time of commodity is shorter into the physical distribution management system comprising mobile object, information processing device, and control unit performing price setting and price correcting functions of High with the predicted result of maximizing profits and maintaining customer satisfaction. 
Claim 9. 
Claims 3 and 10  are rejected under 35 U.S.C. 103 as being unpatentable over the combination of High and Renfroe further in view of US 2004/0093312 (Cordery).
Claim 3 
The combination of High and Renfroe teaches the limitations of claim 1. The combination does not teach; however Cordery teaches: setting the price for provision to be higher for a customer for which a priority level of provision is higher. (Cordery, [0081] system can offer discounts to the mailer or to the recipient for allowing and accepting an offer of delayed delivery or an offer of delivery by an alternate carrier.) Examiner interprets offering a discount to recipient for accepting delayed delivery to correspond to setting a higher price for a customer for which a priority level of a provision is higher because if no discount is offered for those not accepting delays the price set for provision will be higher. 
Claim 10 – See relevant rejection of Claim 3. 
Claim 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of High and Renfroe further in view of US 10,043,148 B1 (Chowdhary).
Claim 4 – The combination of High and Renfroe teach the limitations of claim 1. It does not however, teach, but Chowdhary teaches: 
when the commodity is preferentially provided to a new customer instead of an existing customer, (Chowdhary, Column 27 lines 49 - 67 and Column 28 lines 1 - 54 describe preferentially providing a commodity that is in high demand but low in inventory to a new requesting customer instead of an existing customer by rerouting the commodity while it is in transit or having the existing customer re-ship it to the new customer)
correcting the price for provision of the commodity to be higher than the price for provision when the commodity is provided to the existing customer; (Chowdhary, Column 29 lines 37 – 67 
 and giving a predetermined incentive to the commodity which is provided to the existing customer. (Chowdhary, Column 29, lines 8 – 23 describes incentives  provided to the existing customer in the form of cash discounts, future rebates, etc.)
It would have been obvious to one of ordinary skill before the effective date of filing to combine the teaching of preferentially providing a commodity to a new customer over an existing customer for a higher price and providing an incentive to the existing customer of Chowdhary to the system as taught by High and Renfroe as in the system improved by Chowdhary, the [new] requesting customer may be accommodated and the affected recent [existing] customer may be compensated for agreeing to take late delivery of the recently purchased item. Such a solution maintains a satisfied customer base, while inexpensively and efficiently satisfying the needs of a urgent and/or impulsive customer. Chowdhary, Column 29 lines 24 – 30. 
Claim 11 – See relevant rejection of claim 4. 
Conclusion
.Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389. The examiner can normally be reached Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.Y./            Examiner,
Art Unit 3628                                                                                                                                                                                            


/EMMETT K. WALSH/Primary Examiner, Art Unit 3628